Opinion filed February 15, 2007 















 








 




Opinion filed February 15, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00267-CV 
                                                    __________
 
                              IN THE INTEREST OF M.A.F., A CHILD
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
  Pinto County, Texas
 
                                                  Trial Court Cause No. A01089
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellants have filed in this court a motion to
dismiss the appeal.  The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
 
February 15, 2007
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.